Citation Nr: 1026305	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, evaluated as 10 percent disabling 
prior to September 10, 2009, and as 20 percent disabling from 
September 10, 2009.  

2.  Entitlement to a higher evaluation for right hand paresthesia 
due to cervical spine degenerative joint disease, evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from December 1956 to 
January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
and an April 2010 rating decision by the VA Appeals Management 
Center (AMC) in Washington, DC.  

The Board denied the appellant's claim for an increased rating 
for his cervical spine disability in a decision dated in February 
2007.  He thereafter appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2008, VA General Counsel and the Veteran's representative filed a 
joint motion to vacate a portion of the 2007 Board decision.  By 
an order dated in April 2008, the Court granted the joint motion, 
vacating that part of the Board's decision that denied the 
Veteran's claim for an increased rating for his cervical spine 
disability, and remanded the matter to the Board for re-
adjudication.  In February 2009, the Board thereafter remanded 
the issue to the agency of original jurisdiction (AOJ) for 
additional development.  

In the course of the remand, the agency of original jurisdiction 
(AOJ) increased the rating for the Veteran's cervical spine 
disability from 10 percent to 20 percent.  The Court has held 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In 
the instant case the veteran has not suggested that the recently 
assigned 20 percent evaluation would satisfy his appeal for a 
higher evaluation of his cervical spine disability.  Nor has he 
or his representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore the 
Board concludes that the issue of entitlement to a higher rating 
for cervical spine disability remains open and is properly before 
the Board.

The criteria used for evaluating disabilities of the spine call 
for separately evaluating any associated objective neurologic 
abnormalities related to a spine disability.   On remand the AOJ 
also granted service connection for right hand paresthesia as 
secondary to the Veteran's service-connected cervical spine 
disability, evaluated as 20 percent disabling from September 10, 
2009.  Because the Veteran's claim for an increased rating for 
his cervical spine disability is to be broadly construed as a 
claim for any manifestation related to the underlying disability, 
the Board also assumes jurisdiction of the right hand paresthesia 
rating issue, and assumes that he is also seeking the highest 
possible rating for that disability as well.  See AB v. Brown, 
supra.  

As noted above, the AOJ's award of a 20 percent rating for the 
cervical spine disability resulted in a staged rating-10 percent 
prior to September 10, 2009, and 20 percent thereafter.  The 
Board's decision below is a partial grant of the appeal, at least 
as to a higher rating prior to September 14, 2004.  The effective 
date for the grant will not be set in the Board's decision, but 
must first be adjudicated by the AOJ.  (If the Veteran thereafter 
disagrees with the effective date, he may appeal the effective 
date issue.  Such an issue is not now before the Board.)

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Prior to September 14, 2004, the Veteran's cervical spine 
disability was evidenced by flexion limited to 30 degrees, 
extension and bilateral lateral flexion limited to 20 degrees, 
and bilateral rotation limited to 20 degrees.

2.  From September 14, 2004, to September 10, 2009, the Veteran's 
cervical spine disability was evidenced by flexion limited to 50 
degrees, extension and bilateral lateral flexion each limited to 
45 degrees, and bilateral rotation limited to 80 degrees.  

3.  From September 10, 2009, the Veteran's cervical spine 
disability is evidenced by flexion limited to 30 degrees, and 
extension, bilateral lateral flexion and bilateral rotation each 
limited to 20 degrees.  

4.  The Veteran's right hand paresthesia is manifested by mild 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating prior to September 14, 
2004, for the veteran's cervical spine arthritis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5242 (2009).  

2.  The criteria for a rating higher than 10 percent for the 
veteran's cervical spine arthritis have not been met from 
September 14, 2004, to September 10, 2009.  38 U.S.C.A. § 1155; 
38 C.F.R. §  4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 
(2009).  

3.  The criteria for a rating higher than 20 percent from 
September 10, 2009, for the veteran's cervical spine arthritis 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Code 5242 (2009).  

4.  The criteria for a higher rating for the right hand 
paresthesia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.7, 4.124a, Diagnostic Code 8512 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2003, 
June 2005, and March 2009.  Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).     

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no duty 
to inform or assist that was unmet. 

II.  Background

The Veteran was originally service connected for degenerative 
joint disease of the cervical spine, evaluated as 10 percent 
disabling, effective January 30, 1998.  He submitted a claim for 
an increased rating, which was received by VA in January 2003.  

The Veteran was afforded a VA examination in March 2003.  The 
examiner recounted the Veteran's relevant history, and found on 
examination that the Veteran could extend his cervical spine from 
zero to 20 degrees, forward flex to 30 degrees, rotate his neck 
bilaterally to 30 degrees, and laterally bend to 20 degrees both 
left and right.  He was tender to palpation along the cervical 
spine.  X-rays of the cervical spine revealed severe cervical 
spondylosis, with complete loss of disc space at C3-4, C4-5, C5-
6, and C6-7, along with foraminal stenosis; there remained good 
alignment of the cervical spine.  

The Veteran was afforded another examination in September 2004.  
This examiner found that the Veteran had full range of motion of 
the cervical spine without pain, with approximately 50 degrees of 
flexion, 45 degrees of extension, 80 degrees of rotation (left 
and right), and 45 degrees of lateral bending (left and right).  
There was no evidence of increased kyphosis, lordosis or 
scoliosis; posture and gait were normal.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  On neurologic examination, the examiner reported no 
abnormalities related to the cervical spine.  X-ray examination 
revealed what was described as severe degenerative disc disease 
at C5-7.  The examiner diagnosed spondylosis with probable 
degenerative disc disease, but also noted that this disability 
was not causing any functional limitations at the time of 
examination.  

The Veteran was afforded another examination in September 2009 as 
a result of the Board's remand.  The examiner noted that he had 
reviewed the Veteran's medical records, and he briefly summarized 
the history of the Veteran's cervical spine disability.  Of 
several systemic problems noted, the examiner only noted that the 
Veteran's right hand paresthesia "may be" associated with the 
Veteran's cervical spine condition.  The only symptom related to 
right hand paresthesia was difficulty in differentiating sharp 
and dull sensations in the tips of the fingers on his right hand.  

It was noted that there was a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The pain was 
described as a constant aching pain of moderate severity.  There 
also was reported a sharp radiating pain to the back of the left 
occiput.  The Veteran reported weekly flares lasting for hours, 
which he described as severe.  

The examination of the Veteran's cervical spine revealed range of 
motion limited to 30 degrees of flexion, with extension, 
bilateral flexion, and bilateral rotation each limited to 20 
degrees.  There was objective evidence of pain, but no related 
additional limitations, following repetitive motion.  The 
reported effects of the Veteran's cervical spine disability on 
his activities of normal living ranged from none for feeding, to 
mild for bathing, dressing, toileting, and grooming, and to 
moderate for all other listed activities.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Citing Fenderson v. West, 12 
Vet.App. 119, 126 (1999), the Hart court noted that it is well 
established that separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Id. at 509.  In support of its holding in Hart, 
the Court also quoted 38 C.F.R. § 4.1 (2007), "Over a period of 
many years, a veteran's disability claim may require re[-]ratings 
in accordance with changes in . . . his or her physical or mental 
condition."  Id.  

Here, the Board finds that the medical evidence supports a staged 
rating for the Veteran's cervical spine disability.  As will be 
shown, the evidence shows that a 20 percent rating is warranted 
(rather than the 10 percent assigned for the period) before the 
date of an examination given in September 2004, at which time a 
lower, 10 percent rating is warranted by the medical evidence 
presented in that examination report.  (The 20 percent rating is 
warranted based on findings made at the March 2003 examination.)  
Then, based on the findings of an examination given in September 
2009, the Board finds that a rating of 20 percent is once again 
warranted.   

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the foregoing discussion, these 
regulatory provisions were taken into account in assessing the 
range of motion of the veteran's cervical spine disability.  

A.  Cervical spine

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The veteran was notified of the changes in 
the supplemental statement of the case (SSOC) issued in February 
2005.  

The changes made effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Under the 2003 change, IVDS, 
renumbered as Diagnostic Code 5243, may be rated either under the 
new General Rating Formula, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in a higher evaluation.  38 C.F.R. §  
4.71a (2009).  Note (1) of the General Rating Formula requires 
that any associated objective neurologic abnormalities be 
evaluated separately under an appropriate diagnostic code.  As 
noted, the AOJ granted a separate rating for the Veteran's right 
hand paresthesia under this provision, and that issue will be 
discussed below.  

Because of the changes that became effective during the pendency 
of the claim, the Board must determine whether the revised 
version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  
However, even if the Board finds the revised version more 
favorable, the reach of the new criteria can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000.  (As 
it happens, though the rating criteria changed, the disability 
rating warranted by the medical evidence is not affected by the 
changed criteria.)  

In sum, as regards the rating criteria to be applied, the Board 
will first assess the Veteran's cervical spine disability under 
the criteria in existence prior to September 26, 2003.  The Board 
will then assess the cervical spine disability under the current 
criteria, which became effective September 26, 2003, but may only 
apply those criteria from that date forward.  

1.  Old criteria

Under the pre-September 26, 2003, rating criteria, the Veteran's 
cervical spine arthritis was evaluated utilizing the rating 
criteria found at Diagnostic Code 5290, limitation of motion of  
the cervical spine.  38 C.F.R. § 4.71a (2003).  Under Diagnostic 
Code 5290, a 10 percent rating was for application when the 
symptomatology was slight; a 20 percent rating was for 
application with moderate symptoms; and a 30 percent rating, the 
highest available under this Diagnostic Code, was for application 
with severe symptoms.  

The Board notes that words such as "mild," "moderate," and 
"severe" were not defined in the VA Schedule for Rating 
Disabilities.  The Board therefore must resort to using these 
subjective standards.  In so doing, the Board notes that 
"Moderate" is defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition (1988), 871.  Given that the Veteran's range of 
motion of the cervical spine demonstrated at his March 2003 VA 
examination, discussed above, fell generally toward the middle of 
the range of motion specified for normal motion, the Board finds 
that the medical evidence supports award of a 20 percent rating 
for moderate symptoms.  The higher, 30 percent, rating is not 
warranted because the medical evidence does not describe a severe 
disability.  In support of this conclusion, the Board notes that 
the February 2003 examiner did not ascribe any specific 
limitations, other than limitations in range of motion, imposed 
on the Veteran by his cervical spine disability.  

Moreover, absent the need for a neck brace, evidence of ankylosis 
of the cervical spine, or severe IVDS, there are no other higher 
ratings available for the Veteran's cervical spine disability 
utilizing the old rating criteria.  

2.  New criteria

The VA schedule for rating disabilities of the spine that became 
effective September 26, 2003, provides for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine.  The General Rating Formula is for use 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

As regards the cervical spine, under the General Rating Formula, 
a 10 percent evaluation is for application with forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent evaluation under the new criteria is for application 
when forward flexion of the cervical spine is 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  

Here, given that the results of the March 2003 examination, there 
was no basis for award of a rating higher than 20 percent prior 
to the September 2004 examination.  From the time of the 2004 
examination, the Veteran's cervical spine disability warrants no 
more than the 10 percent rating previously assigned.  This is so 
because, as noted, the September 2004 examiner found that the 
Veteran had full range of motion of the cervical spine without 
pain, and without additional limitation imposed by pain, fatigue, 
weakness, or lack of endurance.  There also was no evidence of 
increased kyphosis, lordosis or scoliosis, and posture and gait 
were normal.  There were no neurologic abnormalities related to 
the cervical spine, and the examiner also noted that this 
disability was not causing any functional limitations at the time 
of examination.  Under the new rating criteria, based on 
limitation of range of motion, a non-compensable rating is 
warranted.  However, VA regulations provide that when the 
limitation of motion of a given joint is non-compensable under 
the appropriate diagnostic code, and degenerative arthritis is 
established by x-ray findings, a rating of 10 percent is for 
application.  Diagnostic Code 5003.  Under these circumstances, a 
10 percent rating is warranted for the period beginning on 
September 14, 2004, the date of the examination that found 
essentially normal cervical spine range of motion, and no 
functional limitations.  38  C.F.R. § 4.71a, Diagnostic Code 
5003.  (The old criteria do not provide a basis for a higher 
rating from September 14, 2004; the essentially normal findings 
do not suggest disability tantamount to greater than slight 
limitation of motion.)

As noted, the September 2009 evaluation showed that the Veteran 
could flex his cervical spine to 30 degrees, but no farther, and 
that the combined range of motion of the cervical spine was not 
greater than 170 degrees.  Applying these findings to the new 
rating criteria, the Board finds that the Veteran's cervical 
spine disability again warrants award of a 20 percent disability 
rating, effective as of the September 10, 2009, examination.  A 
higher rating is not warranted because the medical evidence does 
not show that the criteria for any higher rating have been met.  

In sum, the Board finds that the Veteran's cervical spine 
disability warrants a staged rating, with a 20 percent rating 
prior to the 2004 examination; a 10 percent rating effective from 
September 14, 2004, the date of the examination that revealed an 
essentially normal cervical spine, and no functional limitations; 
and a 20 percent rating effective September 10, 2009, the date of 
the examination that reported limitation of flexion of the 
cervical spine to not greater than 30 degrees and a combined 
range of motion of the cervical spine not greater than 170 
degrees.  The Board also finds that a higher rating is not 
warranted for any of the three periods described above because 
the medical evidence does not show that any higher rating 
criteria are met.  

As noted, Note (1) of the General Rating Formula requires that 
any associated objective neurologic abnormalities be evaluated 
separately under an appropriate diagnostic code.  The RO granted 
a compensable rating for the Veteran's right hand paresthesia as 
a manifestation of the cervical spine arthritis, and that 
separate issue is discussed next.  

B.  Right hand paresthesia

The Veteran has been granted a rating for right hand paresthesia 
because it is a manifestation of his service-connected cervical 
spine arthritis.  The right hand paresthesia is evaluated 
utilizing the rating criteria found at Diagnostic Code 8512, 
incomplete paralysis within the lower radicular group.  38 C.F.R. 
§ 4.124a.  Some rating criteria apply different ratings based on 
a claimant's "handedness," that is, whether the claimant is 
right-handed or left-handed.  Ratings are provided for what are 
designated as major and minor upper extremities (or components 
thereof).  For example, when, as here, the claimant is right-
handed, the ratings applicable for the major (or "dominant") 
appendage are awarded.  Under Diagnostic Code 8512, a 20 percent 
rating is for application when there are mild symptoms in the 
dominant appendage; a 40 percent rating is for application when 
there are moderate symptoms, and a 50 percent rating is for 
application when there is severe incomplete paralysis.  

Here, the only medical evidence of the Veteran's right hand 
paresthesia was that he had difficulty in differentiating sharp 
and dull sensations in the tips of the fingers on his right hand 
on examination in September 2009.  The Board finds that this 
warrants no higher than the currently assigned 20 percent rating 
for mild symptoms under Diagnostic Code 8512.  A higher rating is 
not warranted because this is the only symptom, and there is no 
evidence that this is moderately disabling.  This is particularly 
so where involvement is wholly sensory, as it is here, because 
the criteria dictate that the rating in such instances is to be 
for the mild degree, or at the most, the moderate degree.  
38 C.F.R. § 4.124a (2009).  Because the Veteran experiences no 
functional loss and has as his only symptom some difficulty in 
differentiating sharp and dull sensations, the criteria indicate 
that his paresthesia should be rated as "mild."  

C.  Extra-schedular consideration

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that the 
veteran's service-connected cervical spine disability has 
resulted in any symptoms not contemplated by the rating criteria.

It is undisputed that the veteran's cervical spine arthritis may 
have an adverse effect on employment but it bears emphasis that 
the schedular rating criteria are designed to take such factors 
into account.  In a recent decision, the Court cited with 
approval an opinion by the VA General Council Opinion that states 
that, if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.   Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The Board has determined that, in this case, the rating criteria 
describe the Veteran's disability level as regards the cervical 
spine disability, even under the old criteria that utilize the 
subjective terms of mild, moderate, and severe.  This is so 
because, as noted above, the Veteran's cervical spine limitation 
of motion falls in the middle of the range of motion of the 
cervical spine, and roughly equates to the more precise rating 
criteria found in the new General Rating Formula.  Moreover, as 
regards the right hand paresthesia rating criteria, as discussed, 
the only evidence of this disability is decreased sensation in 
the Veteran's right fingers, which is contemplated by the rating 
schedule.  Accordingly, the Board finds that the veteran's 
disability picture is addressed in the rating schedule, that the 
assigned schedular evaluation is therefore adequate, and that 
consequently a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not required.  Id.  


ORDER

Entitlement to a rating of 20 percent for degenerative joint 
disease of the cervical spine prior to September 14, 2004, is 
granted, subject to the law and regulations governing the award 
of monetary benefits.  

Entitlement to a rating higher than 10 percent for degenerative 
joint disease of the cervical spine from September 14, 2004, to 
September 10, 2009, is denied.  

Entitlement to a rating higher than 20 percent for degenerative 
joint disease of the cervical spine from September 10, 2009, is 
denied.  

Entitlement to a higher evaluation for right hand paresthesia, 
evaluated as 20 percent disabling from September 10, 2009, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


